BRYAN, Senior Circuit Judge,
dissenting:
Deferentially I disagree with today’s basic holding. It is that the motion to dismiss the complaint under FRCiv.P 12(b)(6) — failure to state a claim upon which relief can be granted — must be denied in this suit brought by 29 inmates of 13 State prisons, to have the Federal District Court assume supervision of all 77 of the prisons comprising the North Carolina system.
The very entertainment of the instant complaint, in my view, offends a fundamental of federalism: it is a bald, bold and entire usurpation of an official State function. Rizzo v. Goode, 423 U.S. 362, 380, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976). Argument to sustain the suit as one simply ill-pleaded ignores the integral and facial insufficiency in law of the complaint. Immediately its illegal concept is manifest in the compass of its allegations and prayers for their effectu-ation.
In this take-over, plaintiffs begin with the Governor, suing him and following through with the naming as defendants of apparently every officer whose duties might touch upon the State’s policies and efforts in the punishment and correction of *469crime. Grievances asserted are termed as deprivations of the plaintiffs and of the “inmate population”, as a whole, of rights under the Eighth Amendment of the Federal, and corresponding articles of the State constitution denouncing cruel and unusual punishments.
I.
The unacceptability of the suit appears at once from the declarations and injunctions prayed with regard to “overcrowding”. A formal declaration is demanded “that the minimum living space required for each inmate” by the constitutions is 80 square feet.1 Thereafter to be decreed are the following injunctions to the State officers:
1. Enjoinment of them “from accepting new prisoners until the inmate population is reduced to the point” of minimum constitutional standards “for each facility in the North Carolina prison system”.
2. Command of the appropriate State departments “to release or parole sufficient numbers of prisoners eligible for parole or release” so as to reduce the inmate population at each correctional facility to “minimum constitutional standards”.
3. Prohibiting defendants from construction anywhere of more prison facilities until Constitutionally acceptable programs for education, recreation and work-release are funded and developed.2
4. Ordering the appointment of “a Citizens Committee” for the North Carolina prison system, to be compensated by the State and invested with “general responsibility and authority to monitor and supervise the implementation of the Standards Order achieved by the [District] Court”.
A more sweeping obtrusion upon the sovereignty of a State is not readily even to be conjectured. All imprisonments are to be stayed, no matter the gravity of the crimes of conviction. Starkly evincing their interference, the plaintiffs ask the Federal court to order the State to grant paroles or releases to inmates so as to provide more space for the convicts remaining there. The parolees or releasees are to be returned to the street on order of the District Court, non obstante the concern and responsibility for the discharge of criminals though eligible for parole or pardon. Note, again, that no new prison facilities are to be constructed by the State until the programing, funding and development of education, recreation and work-release provisions are perfected for the incarcerated.
This arrogation of powers attributed by the plaintiffs to the Federal court is even more incomprehensible when judicial notice is taken, as it may be, that in North Carolina there are at least 77 penal establishments located in 67 counties, all of these considerations being embraced in this suit. Haughey v. Rhay, 300 F.Supp. 490, 494 (E.D.Wash.1969); Smith v. Bounds, 538 F.2d 541, 542 (4 Cir. 1975). This court in Hite v. Leeke, supra, 564 F.2d 670, (4 Cir. 1977, opinion by Circuit Judge Russell), exhaustively expounded with precedent, both decisional and commentary, the inhibitions upon the Federal court’s invasion of a State’s operation of her correctional system. I follow that exegesis. Finally, statewide oversight of this function is, under the prayer of the complaint, to be made the responsibility of a Citizens Committee. Further disclosure of the aim of a total taking over by the Federal court at the instance of the plaintiffs is scarcely necessary.
Unlike the majority, I think that Rule 12(b)(6), FRCiv.P, warrants the dismissal of these portions of the complaint for “failure to state a claim upon which relief can be granted”.
II.
Likewise deficient in stating a claim cognizable by the District Court are the complaint’s remaining allegations and prayers for declarations and injunctions condemn*470ing: (a) the living space assigned for each inmate; (b) interference with prisoner’s mail; and (c) in isolation, the cells not meeting minimum standards of United States Public Health Service, three wholesome and nutritious meals each day not provided, toilet articles for personal hygiene not furnished, adequate shower opportunities not given, clean and sanitary linen not available, and adequate exercise and recreation time not afforded.
When the source of this listing as to any one unit is from a prisoner not an occupant thereof, the failure to make a cognizable case against it or the whole system becomes immediately apparent. All the instant accusations emanate from 29 prisoners and all are against each of the 77 units in the penal system. However, it is not shown that together they can be informed of more than 13 units, since their confinement is in them exclusively. Further, not one is shown to know of the conditions in more than one of these 13. Additionally, as will momentarily be seen, no more than five can speak of a single unit.
Complainants are incarcerated as follows: one is in one unit; one is in another unit; one in another; one in another; one in another; one in another; two are in still another; three in still another; three in still another; three in still another; four in still another; four in still another; and five in yet another. All of these units are separated by miles and each is in a different county. The obvious question is how, therefore, can they be heard to speak for conditions throughout the State or even in another unit? For example, how can one or several occupants of a unit appraise the wholesomeness or nutrition of food served in the other 76 units. Similar inquiries occur as to handling of the mail, sanitation of living conditions, supplies for personal hygiene needs and visitation area. Like queries cover operation of the isolation cells in respect to hygienic items such as toilet articles, “shower opportunities”, “clean and sanitary linen”, “exercise and recreation time outside the cell”.
These are the facts, not my inferences, presented to the District Court. They constitute a blunderbuss complaint. The case fails on its facts; it fails on its face. So again, it was dismissible on motion under FRCiv.P 12(b)(6). While the factual inadequacy alone ends the action, this result finds support as a matter of law in this circuit in Inmates v. Owens, 4 Cir., 561 F.2d 560, 562-3 (September 16, 1977) holding:
“In order to state a civil rights claim upon which relief can be granted under 42 U.S.C. § 1983, one must allege that he, himself, sustained a deprivation of a right, privilege or immunity secured to him by the Constitution and laws of the United States. Lopez v. Luginbill, 483 F.2d 486, 488 (10th Cir. 1973). This was not done, and the complaint was properly dismissed”.
III.
The doctrine of relaxation of pleading pro se by prison inmates has no play here, for the infirmity is not of form but in substance. The complaint was drawn and counseled by reputable attorneys. Notwithstanding the legal insufficiency of the complaint, its allegations and prayers are unmistakably and intentionally aimed at the prison system of North Carolina throughout. It is not a prison-by-prison assault. So to treat it so is to ignore and defeat the thesis of the pleader. Illustrating his entire concept are the prayers against accepting new prisoners anywhere in the State, the construction of more facilities anywhere and the mandate of parole or other release of prisoners everywhere all focused on the system to reduce the existing population. In similar vein is the call for a committee of oversight for it all.
Nor does the resolution of this case depend upon whether the District Court can keep this litigation within practicable bounds. We must be mindful that the State is entitled to some consideration. Should a State be subjected to a deliberate broadside attack upon one of its major functions and then its defense be limited to a motion for more definite statements, submission of interrogatories, request for admissions, severances of the claims or other defensive procedures in the Rules? Entertainment of this action will invite generally complaints against a single prison to be *471framed as an action against the entire State system.
To my mind the District Court has judged altogether soundly. Its dismissal was not a prejudicial judgment. Plaintiffs were left free to bring separate appropriate actions for themselves and others suffering deprivations in the same prison.3 I would affirm with such leave to plaintiffs.
FIELD, Senior Circuit Judge:
While I have no vote upon the en banc suggestion, I want to place myself on record as being in complete accord with the views expressed by Judge BRYAN in his dissenting opinion in this case.

. Incidentally, this court held in October 1977, Hite v. Leeke, 4 Cir., 564 F.2d 670, 673, that required occupancy by two prisoners of a cell 65 feet square is not a Constitutional deficiency.


. Noteworthy, Newman v. State of Alabama, 559 F.2d 283, 291-2 (5 Cir. 1977) concluded that such provisions were not entitlements under the law.


. Indeed, the State of North Carolina notes in its brief that many of these plaintiffs have filed individual actions.